YANKWICH, Chief Judge.
The above-entitled cause heretofore tried, argued and submitted, is now decided as follows:
Upon the grounds stated in the Comments to follow, Judgment will be for the Defendant.
Formal Findings and Judgment to be prepared by counsel for the Government under Local Rule 7, West’s Ann.Cal. Code.
Comments
Reference is made to Comments I and II Gemological Institute of America, Inc., v. Riddell, D.C., 149 F.Supp. 128.
Ill In view of the conclusion stated as to application of payment, 149 F. Supp. 137, the Court is of the view that no payment was made for the year 1953, and that for that reason, no recovery can be had as to that year.
For Findings of Fact, Conclusions of Law and Judgment, see 149 F.Supp. 132.